
	
		I
		112th CONGRESS
		2d Session
		H. R. 4620
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 40, United States Code, to add certain
		  counties in the State of Mississippi to the region represented by the
		  Appalachian Regional Commission.
	
	
		1.Appalachian Region
			 DefinedSection 14102(a)(1)(E)
			 of title 40, United States Code, is amended—
			(1)by inserting
			 Grenada, after Clay,; and
			(2)by inserting
			 Tallahatchie, after Prentiss,.
			
